Mazzarelli, J.P.,
dissents in a memorandum as follows: I would find that the record contains sufficient admissible evidence to withstand defendants’ motions for summary judgment on the threshold issue of whether plaintiff suffered a serious injury, *260under the Insurance Law § 5102 (d) category of a “medically determined injury or impairment of a non-permanent nature which prevents the injured person from performing substantially all of the material acts which constitute such person’s usual and customary daily activities for not less than ninety days during the one hundred eighty days immediately following the occurrence of the injury or impairment.”
In opposition to defendants’ motion and cross motion, plaintiff submitted an affidavit in which he stated that as a result of the underlying accident, he was unable to perform his duties as a driver’s assistant with Metropolitan Ambulance for a period in excess of four months. Plaintiffs job required him to do significant bending and to lift heavy objects, including picking people up to place them in ambulances. Plaintiff also stated that he was unable to do “normal household chores” and participate in recreational activities, “substantially all of the material acts . . . which constituted [his] usual and customary daily activities” for the same four-month period. Although plaintiff asserted in his supplemental verified bill of particulars that he “was unable to work for approximately two (2) months following the accident and intermití[e]ntly thereafter,” a notarized letter from his sole employer, submitted in opposition to defendants’ motion, establishes that plaintiff was, in fact, absent from work from October 14, 1998 until February 16, 1999, a period in excess of 90 days. Thus, this discrepancy cited by the majority does not defeat plaintiffs claim of “serious injury” as a matter of law. Rather, as is frequently done, it may instead form the basis of a motion to conform the pleadings to the proof pursuant to CPLR 3025 (c) (see Reed v City of New York, 304 AD2d 1 [2003], lv denied 100 NY2d 503 [2003]; Rothstein v City Univ. of N.Y., 194 AD2d 533, 534 [1993]).
In opposition to defendants’ motions, plaintiff also submitted the affidavit of Dr. Siegel, a chiropractor who treated him for approximately nine months subsequent to the accident. Dr. Siegel stated that as a result of his accident, plaintiff sustained “Acute traumatic cerebral concussion syndrome [and] Traumatic cervical, thoracic, lumbosacral paraspinal myofacscitis, with intersegmental dysarthria.” In reports incorporated by reference into Dr. Siegel’s affidavit, the chiropractor described various neurological and orthopedic tests which were performed to reach a conclusion, under the AMA Guide to the Evaluation of Permanent Impairment, that plaintiff has a 24% impairment rating of skeletal and muscular functions. The chiropractor also concluded that plaintiff’s injuries “forced [him] to curtail all recreational and household activities and substantially all of the *261material acts that constituted his normal activities for a period of four months following [his] accident [on October 14, 1998].”
Dr. Siegel’s submissions, coupled with plaintiffs affidavit and his employer’s letter, were sufficient to raise an issue of fact as to whether plaintiff suffered a nonpermanent, 90/180 category serious injury under Insurance Law § 5102 (d) (Van Norden-Lipe v Hamilton, 294 AD2d 749 [2002]; Monk v Dupuis, 287 AD2d 187 [2001]; Stone v Hidle, 266 AD2d 705, 706-707 [1999]; cf. Nelson v Distant, 308 AD2d 338, 340 [2003]).
Accordingly, I dissent. I would reverse the IAS court, deny defendants’ motion and cross motion for summary judgment and reinstate the complaint.